DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 6/2/2022, claims 1, 5-7 and 16 have been amended; claim 2 was previously cancelled. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US 2019/0363557) (Hereinafter, Maguire) in view of Sur et al. (US 2017/0112196). 
With respect to claims 1, 6, 10 and 16, Maguire discloses a shipping container configured to charge a plurality of power supplies associated with a plurality of delivery devices (Fig. 15/16), the container comprising: at least one tray (Para. # 0058: modular or multiple shelf units 42), the tray comprising: a plurality of first charging interfaces, the plurality of first charging interfaces (Para. # 0059, 0066, and Figs. 23/24: charging elements or circuitries; also described that individual or sets of locks can be replaced, electrical or power wiring system can be changed or replaced, such as changing single power wire for each lock to multiple power wire in the same try or lock to supply multiple power in the same shelf: Para. # 0026 multiple aerosol deliver devices) configured to provide energy to respective ones of the plurality of power supplies to charge the power supplies (Par. # 0068: multiple charging/powering system). Maguire further discloses wherein the tray comprises a plurality of first charging interfaces, the plurality of first charging interfaces configured to provide energy to respective ones of the plurality of power supplies (Para. # 0012 and 0061).  

    PNG
    media_image1.png
    558
    618
    media_image1.png
    Greyscale

MAGUIRE, however, does not expressly disclose a plurality of aerosol delivery devices.
 Sur el al. (Hereinafter Sur), on the other hand, discloses), a plurality of aerosol delivery devices (Para. # 0001; Figs. 1 and 2); the plurality of aerosol delivery devices having the associated plurality of power supplies (Para. # 26: multiple aerosol delivery devices). The aerosol delivery device equipped with a heating element controllable to activate and vaporize components of an aerosol precursor composition, a power source connected to and configured to provide power to an electrical load that includes the heating element, and an induction receiver connected to the power source and including a resonant receiver coupling device; and a charger for the aerosol delivery device, the charger including an induction.

    PNG
    media_image2.png
    556
    756
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art to have incorporated the use of the different embodiments of the Maguire charging and storage devices at the time of the invention to add or incorporate or use the multiple electronic device include an aerosol delivery unit to the electronic device charging of Maguire in view of Sur for the for the benefit of continued aerosol use by being powered or recharged when the power supply diminished at the result of repeated use without going into a complicated system or a separate recharging unit that is not convenient as a portable device. The charger for the aerosol delivery includes an induction transmitter and a transmitter coupling device capable of being recharged/charge multiple aerosol units in a shelf or modular storing devices for simultaneously recharge multiple units.
With respect to claims 3, 4 and 19-20, the combined references of Maguire and Sur disclose the shipping container configured to charge a plurality of power supplies as described above, Maguire further discloses wherein the at least one tray includes a plurality of compartments, the plurality of compartments configured to receive respective ones of the plurality of power supplies (Fig. 13, multiple compartments 42; Fig. 16, shelve or compartment 80).  
With respect to claims 5, 10 and 11-13, the combined references of Maguire and Sur disclose the shipping container configured to charge a plurality of power supplies as described above, Sur further discloses wherein the at least one first charging interface is configured to wirelessly charge the plurality of power supplies (Para. # 0063-0065: inductive charging or wireless charging using transmitter coupling device and a resonant receiver for a wireless charging capability, including indicators, such as audio indicator, haptic indicator or visual LED: para. # 0040).  
With respect to claim 6, the combined references of Maguire and Sur disclose the shipping container configured to charge a plurality of power supplies as described above, Sur further discloses wherein the at least one first charging interface is configured to charge the plurality of power supplies via one or more physical connections (Para. # 0038/0068: recharging using wall outlet and wired elements, such as USB).  
With respect to claims 7-9, the combined references of Maguire and Sur disclose the shipping container configured to charge a plurality of power supplies as described above, Maguire further discloses comprising at least one local power storage unit, wherein the at least one first charging interface is configured to electrically couple to the at least one local power storage unit (Fig. 23/24: interface first 102 for connection or the second or third connections for each corresponding charge interfaces).  
With respect to claims 14-16, the combined references of Maguire and Sur disclose the shipping container configured to charge a plurality of power supplies as described above, Maguire further discloses further comprising a container controller configured to control power delivery to the plurality of power supplies (Para. # 0057/0068: controller or control access).  
With respect to claims 17 and 18, the combined references of Maguire and Sur disclose the shipping container configured to charge a plurality of power supplies as described above, Sur further discloses wherein the at least one tray includes a liner configured to reduce shock and/or vibration delivered to the plurality of power supplies during shipping (Para. # 0052-0053: prevent inadvertent or unexpected overpowering).  
Response to Arguments
Applicant's arguments filed 6/02/2022 have been fully considered but they are not persuasive. Applicant argues that Maguire or/and Sur references do not teach a plurality of aerosol delivery devices. Applicant further describes that the modular shelf units of the Maguire reference are associated with only one electrical receptacle 102 per shelf, and argued that Sure does not cure the deficiency.
Maguire reference, however, teaches individual or sets of locks can be replaced, electrical or power wiring system can be changed or replaced, such as changing single power wire for each lock to multiple power wire in the same try or lock to supply multiple power in the same shelf.  Sure reference discloses more than one aerosol devices is used, as described, in paragraph 26 and 27: ‘Aerosol generating pieces of certain preferred aerosol delivery devices’ and paragraph 29 and 30 also describes about multiple aerosol devices being used in the reference “… aerosol delivery devices of the present disclosure most preferably comprise some combination of a power source… ‘
Besides, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Therefore, as described by Maguire and Sure the plurality of power supplies or multiple aerosol devices have been described as discussed above; hence respectfully states that applicant argument in this regard is not found persuasive or proper. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859